                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: JEFFREY E. MARTIN                              : CHAPTER 13
           Debtor(s)                                  :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         JEFFREY E. MARTIN                            :
             Respondent(s)                            : CASE NO. 1-20-bk-01043


               TRUSTEE’S OBJECTION TO AMENDED CHAPTER 13 PLAN

               AND NOW, this 17th day of June, 2020, comes Charles J. DeHart, III, Standing
Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’ plan for the
following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required. More
specifically,

                Trustee alleges and avers that debtor(s)’ disposable income is greater than that
which is committed to the plan based upon disposable income on Schedules I and J and
specifically disputes the following amounts:

                     a. Fiancé income and expenses.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:



                                                  /s/Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee
                                                  8125 Adams Drive, Suite A
                                                  Hummelstown, PA 17036
                                                  (717) 566-6097



Case 1:20-bk-01043-HWV          Doc 32 Filed 06/17/20 Entered 06/17/20 12:19:17                Desc
                                Main Document    Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 17th day of June, 2020, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Paul Murphy-Ahles, Esquire
2132 Market Street
Camp Hill, PA 17011


                                                  /s/Deborah A. Behney
                                                  Office of Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee




Case 1:20-bk-01043-HWV         Doc 32 Filed 06/17/20 Entered 06/17/20 12:19:17                 Desc
                               Main Document    Page 2 of 2
